Citation Nr: 1008262	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1948 to January 
1952.  He died in February 2007.  The appellant in this 
matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In November 2008, the appellant testified at a Video 
Conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that the 
immediate cause of his death was heart failure due to or as a 
consequence of cardiomyopathy.

2.  The Veteran was service-connected for posttraumatic 
stress disorder (PTSD) at the time of his death.

3.  The weight of the evidence does not indicate that the 
Veteran's cause of death is associated with either his active 
service or his service-connected PTSD.





							[Continued on Next Page]
CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§  1110, 1131, 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice also must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

Here, the appellant submitted her claim in March 2007.  She 
was notified by letter dated in March 2007 of the basic 
evidence necessary to substantiate a DIC claim and the 
appellant's and VA's respective duties for obtaining 
evidence.  In September 2007, the RO issued a rating decision 
denying the appellant's claim.  A letter dated in April 2008 
notified the appellant of the conditions for which the 
Veteran was service-connected at the time of his death and 
detailed the evidence and information necessary to 
substantiate her DIC claim based on a previously service-
connected condition as well as a condition not yet service-
connected.

Given the above timeline, the Board finds that VA's duty to 
notify was not satisfied prior to the initial unfavorable 
decision by the AOJ.  Under such circumstances, the duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Instead, such notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).

In this case, the notice timing error was not prejudicial to 
the appellant.  After providing complete notice subsequent to 
the initial unfavorable decision by the AOJ, the AOJ 
readjudicated the case by way of a SOC in July 2008.  The 
appellant also has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond.  The Board finds that these 
actions have cured the error.  As the timing error did not 
affect the essential fairness of the adjudication, the Board 
may therefore proceed to finally decide the appellant's 
appeal.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board notes that neither the March 2007 nor the April 
2008 notice letters sent to the appellant addressed the 
rating criteria or effective date provisions pertinent to the 
appellant's claim.  Such error, however, did not prejudice 
the appellant given that service connection is being denied, 
and hence no rating or effective date will be assigned.  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of the Veteran's service treatment records 
and other pertinent treatment records as well as providing a 
medical examination and/or opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
outpatient treatment records, and private treatment records 
from several providers.  The appellant submitted additional 
private treatment records.  An opinion concerning the 
appellant's claim also was rendered in April 2008.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, the Board finds that all 
necessary development has been accomplished, and no further 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of her claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for the Cause of the Veteran's Death

The surviving spouse of the Veteran seeks entitlement to 
service connection for the cause of the Veteran's death.  She 
contends that the Veteran's service-connected PTSD caused his 
fatal heart failure, or at least shortened his life, in that 
his symptoms of stress, lack of sleep, nightmares, and 
flashbacks placed undue stress on his heart.

At the outset, the Board notes that during the appellant's 
hearing the issue was raised of whether the Veteran may be 
entitled to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  The Board has considered 
whether the appellant may be awarded benefits on the basis of 
this law.  However, while the Veteran was rated totally 
disabled at the time of his death as a result of his service-
connected PTSD, he had not been in receipt of such benefits 
for the 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318(b)(1) .  The hearing transcript reflects 
that the appellant was aware of this fact and that it 
precluded the award of DIC thereunder.  

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection for a disability, there 
generally must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death when it is causally connected to 
the death such that it combined to cause death, aided or lent 
assistance to the production of death, or contributed 
substantially or materially to death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  To show substantial or material contribution to 
the cause of death, it must be shown that there were 
"debilitating effects" due to a service connected disability 
that made the Veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service connected 
disability had "material influence in accelerating death."  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  The 
determination of whether a service-connected disability is 
either the principal or contributory cause of death will be 
made by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran.  38 C.F.R. § 3.312(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

The Veteran's service treatment records do not reveal any 
complaint of, treatment for, or diagnosis of any heart 
condition.  Upon examination at separation from service in 
January 1952, the Veteran's heart was given a normal clinical 
evaluation.

Subsequent to service, the Veteran received treatment for a 
variety of health issues, including heart problems.  With 
respect to his heart, the Veteran underwent coronary artery 
bypass graft (CABG) surgery on four vessels in 1981.  In 
1994, this procedure was repeated on three vessels.  At some 
point thereafter, an automatic implantable cardioverter 
defibrillator was implanted in the Veteran's chest.

In December 2002, the Veteran was admitted to the hospital 
with acute congestive heart failure.  He was discharged after 
percutaneous transluminal coronary angioplasty.

The Veteran again was admitted to the hospital with acute 
pulmonary edema, severe shortness of breath, respiratory 
failure, and renal insufficiency in November 2006.  After 
percutaneous transluminal coronary angioplasty and 
multivessel coronary stenting, he was discharged.

In February 2007, the Veteran was admitted to the hospital 
for a third time with hypotension and acute renal failure.  
Despite initially being assessed in fair condition, he passed 
away.  At the time of his death, the Veteran was service 
connected for PTSD.

The Veteran's death certificate lists his immediate cause of 
death as heart failure due to or as a consequence of 
cardiomyopathy.  It also indicates that no autopsy was 
performed, as the examiner determined this cause of death to 
be natural.

VA received a letter dated in March 2008 from Dr. E.H, the 
Veteran's psychiatrist.  Dr. E.H. noted that several studies 
have shown that PTSD adversely affects the cardiovascular 
system.  He then referenced one recent Harvard study that 
found that prolonged stress is cardiotoxic.  Based on these 
studies, Dr. E.H. opined that the Veteran's "PTSD probably 
aggravated his heart condition and contributed to an earlier 
death."

In April 2008, a VA examiner also rendered an opinion 
regarding etiology of the Veteran's death.  She noted, after 
extensive review of the claims file, that the Veteran had 
multiple risk factors for coronary heart disease, including 
family history of the disease, tobacco use disorder, 
hypertension, dyslipidemia, obesity, age, and gender.  She 
also noted that at 77 years old at the time of his death, the 
Veteran had lived (1) 20 years longer than his father, who 
also died of heart failure, (2) longer than the 74 year life 
expectancy of American males, and (3) longer than the 60-61 
year life expectancy of white males born between 1930 and 
1935 despite the fact that heart problems are known to reduce 
life expectancy.  As a result, the VA examiner determined 
that the Veteran's heart disease "[wa]s less likely than not 
worsened beyond its natural progression due to PTSD."

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
not warranted.  The evidence does not reveal that the heart 
failure which caused the Veteran's death is associated with 
either the Veteran's period of active service or his service-
connected PTSD.

There is no evidence indicating that the Veteran's heart 
failure is related to the Veteran's active service.  The 
Veteran's service treatment records are devoid of any mention 
of heart problems.  The first evidence of record noting that 
the Veteran had a heart condition is from 1981, 29 years 
after his separation from service.  This great lapse in time 
between service and post-service complaint of and medical 
treatment for a heart problem is significant evidence against 
the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The weight of the evidence also does not indicate that the 
Veteran's heart failure is related to his service-connected 
PTSD.  In the regard, the VA examiner opined that it was 
unlikely that the Veteran's PTSD worsened his heart disease 
beyond its natural progression.

The Board acknowledges the opinion of Dr. E.H. regarding the 
potential nexus between the Veteran's heart failure and his 
service-connected PTSD.  As a medical professional involved 
in the Veteran's treatment, Dr. E.H. is competent to provide 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the Board places less weight on this 
evidence than on the VA examiner's opinion for several 
reasons.  First, Dr. E.H. did not thoroughly review the 
Veteran's entire medical history before rendering his 
opinion.  The VA examiner, in contrast, extensively reviewed 
the Veteran's claims file.  Second, Dr. E.H. based his 
opinion on general medical studies whereas the VA examiner 
based her opinion on the Veteran's specific medical history.  
Finally, and perhaps most importantly, Dr. E.H.'s opinion 
that the Veteran's "PTSD probably aggravated his heart 
condition and contributed to an earlier death" is 
speculative.  Such equivocal language has been found 
insufficient to support a claim for service connection.  
Bostain v. West, 11 Vet. App. 124, 127-128 (1998); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The VA examiner's opinion that the 
Veteran's heart disease "[wa]s less likely than not worsened 
beyond its natural progression due to PTSD," however, is 
definitive.

The Board also acknowledges the appellant's assertion that 
the Veteran's service-connected PTSD caused or, in the 
alternative, hastened his death by placing undue stress on 
his heart.  The appellant is competent to recount her 
observations and experiences regarding the Veteran.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492.  She is not, however, competent to conclude 
that the Veteran's fatal heart failure is associated with his 
PTSD.  Such an opinion requires specialized medical training 
that a lay person such as the appellant lacks.  Espiritu v. 
Derwinski, 2 Vet. App. 492.

As the Veteran's fatal heart failure is not associated with 
his active service or his service-connected PTSD, service 
connection for the cause of the Veteran's death is denied.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


